DETAILED ACTION
The instant application having application No 16/871,801 filed on 05/11/2020 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found
to conform to the requirements prescribed in 37 C.F.R 1.63.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 recites the limitation "a first downlink channel" in line 5 and “a first downlink channel” in line 7.  There is a lack of antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "a first downlink channel" in line 7 and “a first downlink channel” in line 10.  There is a lack of antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten to overcome the rejection(s) under a 112 2nd. The limitation “a time difference between a first reference downlink channel in the first HARQ window and the first uplink channel is equal to a first threshold, a time difference between a second reference downlink channel in the first HARQ window and the first uplink channel is equal to a second threshold, the first threshold and the second threshold are respectively a maximum value and a minimum value of duration supported by first timing information in the first downlink control channel, a start time occasion of the first reference downlink channel is a start time occasion of the first HARQ window, and an end time occasion of the second reference downlink channel is an end time occasion of the first HARQ window” recited on claim 1, 9 and 17 cannot be found in combination with other limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
Ng et al. (US 20190021119, Jan.  17, 2019) teaches METHOD AND APPARATUS FOR CONTROL RESOURCE SET CONFIGURATION FOR 5G NEXT RADIO SYSTEM.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).
/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464